Citation Nr: 9902330	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  92-02 315	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an increased rating for iritis with glaucoma 
of the left eye, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a June 1991 rating decision by 
the RO which denied an increase in a 10 percent rating for a 
service-connected left eye disorder (iritis with glaucoma).  
In December 1992, December 1995, and July 1996, the Board 
remanded the case to the RO for further development, and the 
case was last returned to the Board in December 1998.


FINDINGS OF FACT

The veterans service-connected left eye iritis with glaucoma 
is manifested by inactive iritis but continuance of active 
pathology from glaucoma (with symptoms including pain).  Left 
eye corrected distant visual acuity is 20/30, and there is 
some visual field impairment of the eye (visual field 
constriction of 30 degrees inferonasally and minimal 
constriction inferotemporally).


CONCLUSION OF LAW

The criteria for a 20 percent rating for iritis with glaucoma 
of the left eye have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.83a, 4.84a, 
Codes, 6003, 6012, 6013, 6079, 6080 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is service connected for a left eye disorder 
(iritis with glaucoma).  He is not service connected for a 
right eye disorder (an unappealed February 1996 RO decision 
denied service connection for a right eye disorder).

The veterans service medical records from his 1972-1975 
active duty show he received treatment for episodes of iritis 
with secondary glaucoma of the left eye.  Left eye iritis and 
glaucoma were not found on a 1976 post-service VA 
examination.

In February 1976, the RO granted service connection for 
subacute granulomatous iritis with secondary glaucoma, and 
assigned a noncompensable rating.

Medical records from subsequent years show treatment for left 
eye problems, and at times secondary glaucoma was noted.  
Visual acuity of the eye was generally normal.

In July 1984, the RO assigned a 10 percent rating for 
subacute granulomatous iritis with secondary glaucoma.  The 
10 percent rating has remained in effect to date.

The veteran thereafter received periodic treatment for 
glaucoma.  A VA examination in May 1989 noted that the 
veteran had bilateral corrected visual acuity of 20/30, and 
no ocular pathology was found.

In December 1990, the veteran reported to the ophthalmology 
clinic with complaints of watering and pain of the left eye.  
He stated that he saw halos around lights.  The diagnoses 
were upper respiratory infection and left eye blurred vision.  
When treated in January 1991, he complained of seeing halos 
around lights and that he had associated blurred vision and 
left eye pain.  The assessment was probable glaucoma 
secondary to past trauma of the left eye.

In March 1991, the veteran filed a claim for an increase in 
the 10 percent rating assigned for the service-connected left 
eye disorder.

VA medical records show that in March 1991 the veterean was 
treated for juvenile mixed mechanical glaucoma.  He had 
visual acuity of 20/30 in the left eye, and the right eye 
visual acuity was 20/25.

In June 1991, the RO denied a rating in excess of 10 percent 
for the left eye disorder.

VA outpatient records from January 1992 note the veteran 
complained of increased pain and blurriness of the left eye 
and that he saw halos around lights.  He was diagnosed as 
having glaucoma.

In April 1992, the veteran was referred to the eye clinic due 
to blurred vision of the left eye.  When evaluated in the eye 
clinic, he was diagnosed as having juvenile mixed mechanism 
glaucoma and slight corneal edema which was responsible for 
the decreased visual acuity.

During a VA visual examination in May 1993, the veteran gave 
a history which included peripheral field loss and seeing 
halos about lights.  Ophalmic examination revealed that the 
lids and adnexae in both eye were within normal limits.  The 
pupils were round and regular and reacted to light.  The 
muscles were normal in the cardinal fields of gaze.  Slit 
lamp examination of the left eye was normal.  There was no 
evidence of retinal scar in the left eye.  The examiner 
stated that the diagnosis did not suggest any findings 
indicative of glaucoma at this time.  He suggested a visual 
field test to check on the subjective peripheral field loss 
of which the veteran complained.

A private outpatient report from May 1993 reveals that the 
veteran was 43 years old and that he had a history of 
glaucoma in the left eye.  He stated that he had had 2 
attacks of acute glaucoma in the left eye since the age of 
23.  Visual acuity of the left eye was 20/30.  The veteran 
also submitted a June 1993 visual field testing chart, but 
the chart does not contain an interpretation of test results.

In August 1993, the veteran underwent a VA visual 
examination.  His history was reviewed.  His corrected 
distant visual acuity was 20/25 in the left eye and 20/20 in 
the right eye.  Intraocular pressure by applanation was 40 mm 
of mercury in the right eye and 12 mm of mercury in the left 
eye.  Extraocular muscles were full and the lids were within 
normal limits.  Slit lamp examination  revealed white 
conjunctivae in both eyes.  The corneas revealed no evidence 
of keratic precipitates or pigmentation.  There was no 
evidence of posterior embryotoxon.  Anterior chambers were 
deep and quiet.  The iris showed no evidence of 
transillumination defect.  The pupil was mildly irregular in 
the left eye without evidence of posterior synechiae.  The 
lenses were clear in both eyes.  The assessment by history 
was subacute angle closure attacks of both eyes and acute 
angle closure attack of the left eye.  The examiner stated 
that by the appearance of both angles and by the asymmetry of 
the cup over disc, left more than the right, the diagnosis 
was likely subacute/chronic angle closure glaucoma.

In August 1993, the veteran underwent laser peripheral 
iridotomy of both eyes.  In November 1993, he underwent 
visual field testing, although the results were not reported 
in a form for rating purposes.  

During a June 1997 VA visual examination, the veterans 
history was reviewed.  He stated that in the past he had a 
pressure sensation in the eyes and headaches, and that, 
following his ocular laser surgeries, the pressure sensation 
was no longer present although he continued to have headaches 
and still saw halos.  The examiner stated that review of the 
extensive claims file revealed that the veteran was diagnosed 
as having combined or mixed mechanism glaucoma in August 1993 
in both eyes, and such was supported by optic nerve changes 
as well as visual field changes in both eyes.  He also noted 
that the veteran underwent laser peripheral iridotomies in 
both eyes.  It was reported that currently the veteran only 
required medication in the form of pilocarpine (a glaucoma 
medication, to control intraocular pressure) which he took 
twice a day.  Current objective findings included corrected 
distant visual acuity of 20/30 bilaterally.  Left eye 
pressure was 12 mmHg, and it was noted the veteran had taken 
his eye medication that morning.  The veteran was scheduled 
for a second day of examination in June 1997, for the purpose 
of evaluating his visual field, but he did not report for the 
study.  The June 1997 VA examiner thus reported visual field 
studies from September 1995.  Such studies were noted to show 
inferior ocular scotomas (blind spots) of both eyes; the left 
eye had visual field constriction inferonasally to 30 degrees 
with minimal constriction inferotemporally.  In summarizing 
the findings, the June 1997 VA examiner stated that the 
veteran had no active iritis but had bilateral active 
glaucoma.  The veteran reportedly had pain only in the form 
of generalized headache, and his ocular symptoms were in the 
form of seeing halos.  The examiner noted the veteran had no 
rest or episodic incapacity requirements which were related 
to the left eye. 


II.  Analysis

The veteran's claim for an increase in the 10 percent rating 
for his service-connected left eye iritis with glaucoma is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Iritis, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003. 

Congestive or inflammatory glaucoma is rated 100 percent when 
there are frequent attacks of considerable duration, during 
continuance of actual total disability; or the condition is 
to be rated as iritis under Code 6003.  38 C.F.R. § 4.84a, 
Code 6012.

Simple, primary, noncongestive glaucoma is rated based on 
impairment of visual acuity or field loss; the minimum rating 
is 10 percent.  38 C.F.R. § 4.84a, Code 6013.

The RO has rated the veterans left eye iritis with glaucoma 
as being 10 percent disabling under Codes 6003-6012.  The 
Board has considered rating the condition under Code 6013 
(simple, primary, noncongestvie glaucoma), but such would not 
result in an increase in the current 10 percent rating.  Code 
6012 (congestive or inflammatory glaucoma) provides for a 100 
percent rating when there are frequent attacks of 
considerable duration during the continuance of actual total 
disability, but the evidence shows the veteran does not meet 
the criteria for such a rating.  Although the recent medical 
records show that the veteran has received episodic treatment 
for glaucoma, the medical evidence does not show that his 
glaucoma causes frequent attacks of considerable duration 
with continuance of actual total disability.  At the time of 
a May 1993 outpatient treatment visit, the veteran was 43 
years of age and stated that he had had 2 attacks of acute 
glaucoma of the left eye since the age of 23.  Other recent 
medical evidence contains similar information.  Two attacks 
in 20 years cannot be considered to be frequent attacks of 
considerable duration with continuance of actual total 
disability.  Thus, pursuant to Code 6012, the veterans 
glaucoma of the left eye must be rated under Code 6003 for 
iritis.

With regard to Code 6003, the June 1997 VA examination showed 
no active left eye iritis, although the veteran has glaucoma 
of that eye which is symptomatic and is rated as if it were 
iritis.  There is continuance of active pathology from left 
eye glaucoma; symptoms include seeing halos and having a 
headache sensation of the eye, and daily medication is needed 
to control the glaucoma.  In the judgment of the Board, such 
warrants the 10 percent rating, provided by Code 6003, during 
continuance of active pathology.

Code 6003 provides that, besides the above-mentioned 10 
percent rating, an additional rating may be assigned if the 
left eye condition results in compensable impairment of 
visual acuity or visual field loss.  Thus, the Board has 
reviewed the rating criteria pertaining to visual acuity and 
visual field impairments.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better; and it is rated 10 
percent when it is 20/50, 20/70, or 20/100.  38 C.F.R. §§ 
4.83a, 4.84a, Diagnostic Code 6079.  The medical evidence 
shows that the most recent corrected distant visual acuity of 
the service-connected left eye is 20/30, as found on a June 
1997 VA examination.  Service connection is not in effect for 
decreased vision in the right eye and his vision in that eye 
is considered to be 20/40 or better for rating purposes.  In 
the instant case, the application of the rating schedule to 
the pertinent facts demonstrates that the minimal impaired 
corrected distant visual acuity of the left eye (20/30) is 
noncompensable.  Under the cited legal authority, corrected 
distant visual acuity in the left eye does not approach 
20/50, which would be required for a 10 percent rating.  
Thus, no additional rating may be assigned for impaired 
visual acuity of the left eye.

With regard to visual field, the record demonstrates that the 
veteran has some decreased visual field of the left eye.  The 
June 1997 VA examination, including results of a September 
1995 visual field study, show an inferior scotoma (blind 
spot) of the left eye.  There is left eye visual field 
constriction inferonasally to 30 degrees with minimal 
constriction inferotemporally.  (There is no evidence of any 
additional left eye visual field constriction, as the veteran 
failed to report for a scheduled visual field study in June 
1997.)  The only reported degrees of visual field impairment 
of the left eye is the 30 degrees inferonasally (in the 
direction of down nasal).  Since the normal down nasal visual 
field is to 50 degrees, there is a 20 degree visual field 
loss in this direction.  38 C.F.R. §§ 4.76, 4.76a.  Again, 
there are no reported degrees of visual field loss in other 
directions.  Following the computation method of 38 C.F.R. 
§ 4.76a, the veteran has an average concentric contraction of 
60 for the left eye visual field.  Concentric contraction of 
the visual field of one eye to 60 degrees is to be rated 10 
percent under 38 C.F.R. § 4.84a, Code 6080.  Thus, the 
veteran is entitled to an additional 10 percent rating for 
left eye visual field loss.  A higher rating of 20 percent 
for visual field loss under Code 6080 required average 
concentric contraction to 15 degrees, but there is no 
evidence that the veteran has such.

In sum, the veterans left eye iritis with glaucoma warrants 
a 10 percent rating for continuance of active glaucoma 
pathology (Codes 6003-6012) plus 10 percent for visual field 
impairment (Code 6080), for a total of a 20 percent rating.  
An increased rating, to 20 percent, for the left eye 
disability is granted.  In making this decision, the Board 
has considered and applied the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b).


ORDER


An increased rating, to 20 percent, for left eye iritis with 
glaucoma is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
